        Case 1:08-cv-10934-LAP Document 2251 Filed 04/29/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



IN RE: 650 FIFTH AVENUE AND                    08 Civ. 10934 (LAP)
RELATED PROPERTIES                              MEMORANDUM & ORDER




LORETTA A. PRESKA, Senior United States District Judge:


    Before the Court is Claimant 650 Fifth Avenue’s (the

“Partnership”) request for clarification with respect to whether

it may pay its legal fees directly from the net income of the

Building, imposing a new 50/50 split of the Partnership’s legal

fees.    (Dkt. no. 2229).     For the reasons set out below, the

Court finds that it may not.

    As the Partnership’s initial letter (dkt. no. 2229) sets

out, until relatively recently, the Partnership was owned by

Alavi, eventually a 60% owner, and Assa, eventually a 40%

owner.    The Partnership also acknowledged that “[f]or much of

this litigation, the legal fees and expenses of the

[Partnership] were paid from the distributions to its major

partner, Alavi.”      (Id. at 3).    Now, when the Judgment Creditors

(and the Government) are the beneficiaries of the remaining 40%

interest in the Partnership--and not necessarily aligned in

interest with Alavi as to all things legal--Alavi seeks to
     Case 1:08-cv-10934-LAP Document 2251 Filed 04/29/20 Page 2 of 4



change the arrangement and allocate all legal fees of the

Partnership on an artificial 50/50 basis, without regard to the

nature of the specific legal fee.        Alavi urges the change on the

basis of “the scarcity of funds to pay for the defense the

forfeiture and TRIA claims.”     (Id.)

    The Partnership Agreement provides: “Except as specifically

set forth in Section 2(a) of this Article XII, all actions to be

taken by the Partnership shall be taken on behalf of the

Partnership by the Partners having a Percentage Interest of not

less than 80%.” (Agreement, Art. XII § 1(a) (emphasis added).)

Because Alavi only has a 60% “Percentage Interest” in the

Partnership, it cannot take unilateral actions on behalf of the

Partnership unless those actions are authorized by Section 2(a)

of Article XII. The exception in Section 2(a) of Article XII, in

turn, only authorizes Alavi to act on behalf of the Partnership

in “prosecuting, defending and/or resolving by settlement all

disputes” that “would not require payment by the Partnership of

consideration reasonably valued at more than One Hundred

Thousand Dollars ($100,000) (subject to indexing . . . ).”

(Agreement, Art. XII § 2(a)(iv) (emphasis added).) Even assuming

that a decision to allocate payment of attorney fees in the

manner that Alavi proposes constitutes an action which amounts

to “prosecuting [or] defending” this action, there is no

question that Alavi’s proposed allocation would “require payment
     Case 1:08-cv-10934-LAP Document 2251 Filed 04/29/20 Page 3 of 4



by the Partnership of consideration reasonably valued at more

than One Hundred Thousand Dollars ($100,000) (subject to

indexing . . . ).” Alavi does not argue otherwise. Instead, it

quibbles about whether the Judgment Creditors, now in the shoes

of Assa, can enforce the Partnership Agreement, calling it a

“governance issue.”    However one characterizes it, though,

Alavi’s ability to act on behalf of the Partnership is

controlled by the Partnership Agreement.       Here that Agreement

precludes Alavi’s unilateral action.

    Alavi argues that an unrelated provision concerning the

effect of a transfer of ownership “by operation of law or

judicial proceeding” in Article XVIII section 7 of the

Partnership Agreement, under these circumstances, impairs the

Judgment Creditors’ ability to enforce their rights under the

Agreement.   Whatever the answer to that question, Alavi does not

explain how that provision overcomes Article XII’s requirement

for the approval of 80% of the Partnership for the entity to

incur more than $100,000 in legal fees.       In short, Article XVIII

section 7 does not expand Alavi’s power as a 60% partner.

    Alavi also argues that if the Judgment Creditors do not

agree to Alavi’s proposal, they will violate their fiduciary

duties to Alavi and the Partnership.       Alavi fails to explain,

however, how following the plain language of the Partnership

Agreement, including the requirement for 80% agreement for
      Case 1:08-cv-10934-LAP Document 2251 Filed 04/29/20 Page 4 of 4



expenditure of more than $100,000 in legal fees, could

constitute a violation of the Judgment Creditors’ fiduciary

duties.   If that were the case, then one might well ask if the

proposed split of legal fees would constitute a breach of

Alavi’s fiduciary duty to the Judgment Creditors.

      Finally, as noted above, Alavi attributes its proposed

change to “scarcity of funds to pay for the defense against the

forfeiture and TRIA claims.”      That scarcity of funds, however,

is Alavi’s scarcity, not the Partnership’s.         Indeed, as Alavi

acknowledges, the Building, the Partnership’s primary asset, “is

in a very financially-sound position.”        (See id. at 2 n.

2).   The proposed new 50/50 allocation would impose Alavi’s

needs unfairly on the Partnership and the Judgment Creditors.

      Accordingly, the request to impose a new 50/50 allocation

on payment of the Partnership’s legal fees (dkt. no. 2229) is

denied.


SO ORDERED.

Dated:     New York, New York
           April 29, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge
